
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 588
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2012
			Mr. Reed (for
			 himself, Ms. Hochul,
			 Mr. Higgins,
			 Mr. Hanna, and
			 Ms. Slaughter) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Honoring the St. Bonaventure University
		  men’s and women’s basketball teams for making it to the National Collegiate
		  Athletic Association Tournament and for two great seasons.
	
	
		Whereas St. Bonaventure University is located in St.
			 Bonaventure, New York, within the 29th Congressional District;
		Whereas St. Bonaventure University is one of the smallest
			 Division I National Collegiate Athletic Association (NCAA) programs in the
			 country;
		Whereas St. Bonaventure University is one of just 22
			 Division I schools with both its men’s and women’s teams in the NCAA Basketball
			 Tournaments;
		Whereas the St. Bonaventure Bonnies men’s basketball team
			 won their first Atlantic 10 Conference Tournament title on Sunday, March 11,
			 2012, with a final score of 67–56;
		Whereas that victory earned the Bonnies the Atlantic 10
			 Conference’s automatic bid into the NCAA Tournament;
		Whereas under the tutelage of head coach Mark Schmidt,
			 this is St. Bonaventure men’s basketball team’s first appearance in the NCAA
			 Tournament since 2000;
		Whereas senior forward Andrew Nicholson was named both the
			 Atlantic 10 Player of the Year and the most valuable player of the Atlantic 10
			 Tournament;
		Whereas the St. Bonaventure Women Bonnies have also made
			 it into the NCAA Tournament for the first time in school history following
			 their 29–3 season and a record of being undefeated (14–0) in the Atlantic 10
			 Conference;
		Whereas the Women Bonnies earned the regular season
			 Atlantic 10 championship;
		Whereas the Women Bonnies are the number 5 seed in the
			 Raleigh Region;
		Whereas the Women Bonnies head coach, Jim Crowley, was
			 named both the Atlantic 10 Coach of the Year and the NCAA Division I National
			 Coach of the Year by ESPN.com; and
		Whereas in the 2011–2012 season, senior guard Jessica
			 Jenkins was ranked the number one 3-point shooter in the Nation, making her
			 13th on the all time NCAA list: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the coaches and players of the St. Bonaventure University men’s
			 and women's basketball teams and the entire St. Bonaventure University
			 community on all of their accomplishments during the 2011–2012 season.
		
